Citation Nr: 1455515	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-15 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for multiple sclerosis. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from April 1976 to April 1980.  He had additional duty in the Navy Reserve.  He was a member of the Reserve from October 1988 to January 2000.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Los Angeles, California.  

In March 2013, a Board hearing was held at the RO before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for multiple sclerosis.  Although he was diagnosed with multiple sclerosis in 2003, he claims that he first started to notice neurological difficulties in 1998 while in the Navy Reserve.  The specifics of the Veteran's reserve duty is not of record.  As such, a remand is warranted so that the Veteran's period(s) of active duty for training can be verified.  

The Veteran has indicated that due to weakness demonstrated in 1998 and 1999 he was unable to complete a run that was required for service.  Records on file do not confirm this.  His personnel records should be requested.

The Board also notes that the Veteran has presented the theory that his multiple sclerosis could have been caused by immunization shots he received prior to enlisting in service, or as a result of immunizations he had again on entry into the Reserve.  The Veteran has not been afforded a VA examination in relation to his claim.  In light of the lay and medical evidence of record, the Board finds that a VA examination is warranted.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  The Board finds that a VA compensation examination is needed for proper adjudication of the above claim.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center, any appropriate facility of the United States Navy Reserve, and if otherwise unsuccessful, the Defense Finance and Accounting Service and request that they verify each and every period of the claimant's training.  This includes classifying whether the service was performed in an active duty, active duty for training, and /or inactive duty training capacity.  A Chronological Statement of Retirement Points is NOT acceptable.  Should it become necessary to contact the Defense Finance and Accounting Service to secure this information, that agency must review the various pay accounts to determine the account from which the claimant was paid for each period of service. (i.e., for what service periods was the appellant paid from an account designated to pay for inactive duty service; what service periods were paid from an account designated to pay for active duty for training, etc.).  Specifically, any period of training in 1998 and 1999 should be specifically set out.  All Reserve personnel records should also be obtained.

If the AOJ cannot locate these Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his multiple sclerosis.  Access to the claims file and Virtual VA must be made available to the examiner for review. After examination and review of the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's multiple sclerosis had an onset during any period of service or active duty for training.  The examiner must address the Veteran's contentions that immunization shots required for enlisting in service may have caused his disability.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

3.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented their consideration of Virtual VA.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  Thereafter, the AOJ should readjudicate the claim.  If the claim remains denied, the AOJ must issue a supplemental statement of the case and afford the appellant and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




